                 Case 2:20-cv-01313-BJR Document 11 Filed 03/04/21 Page 1 of 2




 1                                                                          Hon. Barbara J. Rothstein

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
     ALANNA STANTON, a single woman,
 9                                                      Case No.:   2:20-cv-01313-BJR
                     Plaintiff,
10                                                      STIPULATION AND ORDER EXTENDING
               vs.                                      DEADLINE FOR PRODUCTION OF
11                                                      EXPERT REPORTS UNDER FRCP 26(a)(2)
     STATE FARM MUTUAL AUTOMOBILE
12   INSURANCE COMPANY, a foreign insurer,

13                   Defendant.

14                                           STIPULATION

15             IT IS HEREBY STIPULATED AND AGREED between the undersigned counsel of

16   record for the parties that the deadline for disclosing reports of expert witnesses under FRCP

17   26(a)(2) in this matter should be extended one month to May 14, 2021.

18                            Request for Production to Defendant State Farm requesting the relevant

19   claim file was served on January 19, 2021. Due to the COVID pandemic, there has been a delay

20   in production of the claim file by Defendant State Farm, which State Farm has now agreed to

21

22   having adequate time to review said claim file. As such, the parties have agreed to extend the

23   expert disclosure deadline one month in order to avoid any undue prejudice in this regard.


      STIPULATION AND ORDER EXTENDING                                        LAW OFFICES OF
      DEADLINE FOR DISCLOSURE OF EXPERT                               NELSON LANGER ENGLE, PLLC
      REPORTS - 1                                                   12055 15th Avenue NE, Suite 100
      204617                                                           Seattle, Washington 98125
                                                                              206/623-7520
                 Case 2:20-cv-01313-BJR Document 11 Filed 03/04/21 Page 2 of 2




 1             DATED this 3rd day of March, 2021.

 2      s/Fred P. Langer                                 s/Michelle E. Kierce
        Fred P. Langer, WSBA #25932                      Vasudev N. Addanki, Esq., WSBA #41055
 3      Nelson Langer Engle, PLLC                        Michelle E. Kierce, Esq., WSBA #48051
        12055 15th Avenue NE, Suite 100                  Betts, Patterson & Mines, P.S.
 4      Seattle, WA 98125                                701 Pike Street, Suite 1400
        Telephone: (206) 623-7520                        Seattle, WA 98101-3927
 5      Facsimile: (206) 622-7068                        Telephone: (206) 292-9988
        Email: FredL@NLELaw.com                          Facsimile: (206) 343-7053
 6        Attorney for Plaintiff                         Email: vaddanki@bpmlaw.com and
                                                         mkierce@bpmlaw.com
 7                                                         Attorney for Defendant

 8                                               ORDER

 9             THIS MATTER coming on before the above-entitled Court, based upon the foregoing

10   Stipulation, and the Court being advised in the premises, it is now, therefore,

11             ORDERED, ADJUDGED AND DEGREED that the deadline for disclosing expert

12   reports under FRCP 26(a)(2) is extended to May 12, 2021.

13             DATED this 4th day of March, 2021.

14

15                                                  HONORABLE BARBARA J. ROTHSTEIN
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23


      STIPULATION AND ORDER EXTENDING                                         LAW OFFICES OF
      DEADLINE FOR DISCLOSURE OF EXPERT                                NELSON LANGER ENGLE, PLLC
      REPORTS - 2                                                    12055 15th Avenue NE, Suite 100
      204617                                                            Seattle, Washington 98125
                                                                               206/623-7520
